Mr. Justice Blanco Lugo,
concurring.
I concur in the result announced by this Court in the order of the motion for reconsideration. I wish to state expressly that in my opinion, the offense punished by § 10 of Act No. 220 of May 15, 1948, 33 L.P.R.A. § 1256 — to be the owner, attorney in fact, agent, person in charge, director or manager of the games of bolita, bolipul, clandestine combinations related with the pools or bancas of the racing tracks of Puerto Rico and clandestine lotteries — is one of a continuous nature, and that therefore, the filing of an information on January 26, 1959 precluded the prosecution of the defendant separately and as a different offense for facts occurred prior to that date. See Thomas v. District of Columbia, 161 A.2d 52 (1960); Sherman v. State, 77 So.2d 495 (Ala. 1954); Usrey v. State, 56 So.2d 790 (Ala. 1952); State v. Johnson, 194 S.E. 319 (N.C. 1937); People v. Beverly, 225 N.W. 481 (Mich. 1929); Stale v. Roberts, 93 So. 95 (La. 1922); Ex parte Snow, 120 U.S. 273, 284 (1886); and particularly State v. Mills, 86 So.2d 895, 903 (La. 1956), in which it is said that “defendants are charged with gambling as a business which by its very nature is a continuing transaction.”